Title: December 10. Tuesday.
From: Adams, John
To: 


       Visited Mr. Oswald, to enquire what News from England. He had the Courier de L’Europe in which is Mr. Secretary Townsends Letter to the Lord Mayor of London dated the 3d. of this Month in which he announces the Signature of Preliminaries on the thirtieth of November, between the Commissioner of his Majesty and the Commissioners of the U. States of America.
       He had also received the Kings Speech, announcing the same Thing.
       Mr. Oswald said that France would not seperate her Affairs from Spain. That he had hoped that America would have assisted them, somewhat, in compromising Affairs with France &c. Dr. Franklin, who was present, said he did not know any Thing of the other Negotiations. He said that neither Mr. Fitsherbert, nor the C. de Vergennes, nor the C. D’Aranda communicated any Thing to him. That he understood, the Dutch were the farthest from an Agreement.
       Upon this I said, Mr. Oswald, Mr. Fitsherbert cant, I think, have any difficulty, to agree with Mr. Brantzen. There are 3 Points. 1. The Liberty of Navigation. 2. Restitution of Possessions. 3. Compensation for Damages. The Liberty of Navigation I suppose, is the Point that sticks. But why should it stick? When all Nations are agreed in the Principle, why should England stand out? England must agree to it! She has already in Effect agreed to it, as it affects all Nations but Holland and America, and if She were disposed, She could not prevent them from having the Benefit.
       Upon this Dr. Franklin said the Dutch would be able in any future War, to carry on their Commerce even of naval Stores, in the Bottoms of other neutral Powers.
       Yes says Mr. Oswald, and I am of Opinion that England ought to subscribe the armed Neutrality.
       Very well, says I, then let Mr. Fitsherbert agree this Point with Mr. Brantzen, and let Mr. Harris at Petersbourg, take Mr. Dana in his hand, and go to the Prince Potempkin or the C. D’osterman, and say the King my Master has authorized me to subscribe the Principles of the armed Neutrality, and instructed me to introduce to you Mr. Dana, Minister from the United States of America, to do the same; let him subscribe his Name under mine.—At this they all laughed very heartily. Mr. Oswald however recollecting himself, and the Conversation between him and me Yesterday on the same Subject, very gravely turned it off, by saying he did not see a necessity to be in a hurry about that. America was well enough.
       I said, as to Restitution of the Dutch Territories, I suppose your Court wont make much difficulty about that if this Court does not, as it is not probable she Will. And as to Compensation for damages, the Dutch will probably be as easy as they can about that.
       Dr. Franklin said he was for beginning early to think about the Articles of the difinitive Treaty. We had been so happy as to be the first in the Preliminaries, and he wished to be so in the definitive Articles.—Thus We parted.
       
        
        It may be proper for me to minute here some Points to propose in the difinitive Treaty.
       
       
        
        1. The Liberty of Navigation. 2. That no Forts shall be built or Garrisons maintained upon any of the Frontiers in America, nor upon any of the Land Boundaries. 3. That the Island of Bermudas be ceeded to Us—or independent, or not fortified, or that no Privateers be fitted or sent out from thence or permitted to enter there, or prizes carried in. 4. That the Isle of Sables remain the Property of its present owner, and under the Jurisdiction of the United States or Massachusetts. 5. That the Account of Prisoners be ballanced, and the Sums due for their subsistence &c. be paid, and the Ballance of Prisoners paid for according to the Usages of Nations.
       
      